Citation Nr: 0740764	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-18 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in October 
2007.  A transcript of the hearing is associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his PTSD is the result of combat-
related experiences while serving in Vietnam.  Therefore, he 
argues that service connection is warranted for PTSD.  The 
Board determines that a remand is necessary for further 
development of the record. 

Initially, the Board notes that, at his October 2007 hearing, 
the veteran stated that he is in receipt of Social Security 
Administration (SSA) disability as a result of his PTSD.  
These records are not associated with the claims file.  
Hence, a remand is required to allow VA to fulfill its duty 
to assist by obtaining these outstanding, relevant records.

Additionally, the Board observes that the veteran's service 
medical and personnel records appear to be unavailable.  The 
RO made several requests to the National Personnel Records 
Center (NPRC) for the veteran's service medical and personnel 
records.  NPRC responded that no records could be identified 
based on the information furnished; specifically, the 
veteran's service number was lacking.  The Board notes the 
service number is missing from the veteran's DD Form 214.  A 
request to search under the veteran's Social Security number 
also yielded no results. 

A letter from NPRC to the veteran, dated in March 2004, 
indicates that the veteran's records may have been destroyed 
in the St. Louis fire in 1973.  Such was also indicated by 
the RO in the December 2004 rating decision, although the 
responses received from NPRC by the RO do not report this 
information.  Additionally, the veteran reported that he had 
submitted an NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data), but there is no record of any 
reply that may have been received.  Therefore, although the 
RO made a formal finding that the veteran's service medical 
records are unavailable, the Board determines that additional 
efforts are required to ascertain the availability of any 
service medical or personnel records. 

Accordingly, the case is REMANDED for the following action:

1.	Records relevant to the veteran's 
disability benefits application and 
benefits award should be obtained from 
SSA.

2.	The veteran should be requested to 
provide any information received in 
response to his submission of NA Form 
13055, or requested to complete the 
form again if he received no response.  
The veteran should also be requested to 
complete and submit NA Form 13075 
(Questionnaire About Military Service).  
Once completed forms are received, 
requests should be made in order to 
obtain the veteran's service medical 
and personnel records, to include all 
appropriate sources and via 
reconstruction.  A response, negative 
or positive should be documented in the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.  All attempts to obtain or 
reconstruct the veteran's service 
medical and personnel records should be 
documented. 

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the May 2007 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

